Citation Nr: 0429451	
Decision Date: 10/29/04    Archive Date: 11/08/04

DOCKET NO.  03-21 844A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim for entitlement to service 
connection for a mid to low back disorder to include 
lumbosacral spinal column syndrome with pre-sacral 
intervertebral disc damage, root irritation, S-1 on the 
right.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from April 1963 to April 1966.

Service connection is in effect for Osgood Schlatter's 
Disease, right knee, for which a 10 percent rating is 
assigned.

The Department of Veterans Affairs Regional Office in 
Cleveland, Ohio, denied the veteran's claim in August 1971 on 
the basis that while the records showed that he had been 
treated for a back problem in service, the claimed back 
disorder was not shown on the last examination.

This appeal is from rating actions taken by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, which held that new and material evidence had 
not been submitted to reopen the claim.  The pertinent rating 
actions and Supplemental Statement of the Case (SSOC) show 
that the RO decided the claim, however, primarily on the 
substantive merits so it handled it in a manner as if the 
claim had been reopened.

In this regard, the Board notes that, in accordance with the 
United States Court of Appeals for Veterans Claims (the 
Court) ruling in Barnett v. Brown, 8 Vet. App. 1 (1995), 
whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim. See Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996).  

Therefore, regardless of the RO's action or whether the RO 
based its determination on that issue, the Board must 
initially address the question of whether "new and material" 
evidence has been presented sufficient to reopen the claim of 
service connection for a back disorder.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (2003).

The veteran, who is now a civilian, employed as a teacher 
with the U.S. Department of Defense, living in Germany, 
notified the VARO that he would be CONUS for a period of time 
from June 2004; that he wanted to testify at a hearing; and 
that he could be present in either Cincinnati, Ohio, or 
Louisville, Kentucky.  His claims file was sent to the 
Louisville, Kentucky, VARO so that the veteran and his spouse 
could provide testimony before a Veterans Law Judge there; a 
transcript of the testimony is of record.  For purposes of 
this appellate decision, the Louisville VARO retains 
jurisdiction.



FINDINGS OF FACT

1.  Adequate development of the evidence has taken place so 
as to provide ample basis for resolution of the pending 
appellate issue at this time.

2.  The RO denied the veteran's claim for service connection 
for a back disorder in August 1971; absent a timely appeal, 
that decision became final.

3.  Additional evidence which has been submitted since the 
final 1971 RO denial of the claim of service connection, 
bears directly and substantially on the specific matter and 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.

4.  Credible evidence and medical opinion sustain that the 
veteran's current mid to low back problems are a result of 
the in-service injury.





CONCLUSIONS OF LAW

1.  The additional evidence presented since the 1971 RO 
decision is new and material, and the claim for service 
connection for a back disorder has been reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 1991 & Supp. 2003); 38 C.F.R. § 
3.156 (2003).

2.  A chronic mid to low back disorder including lumbosacral 
spinal column syndrome with pre-sacral intervertebral disc 
damage, root irritation, S-1 on the right, is reasonably the 
result of service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5107 
(West 1991 & Supp. 2003); 38 C.F.R. §§ 3.102, 3.303 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
Preliminary Considerations

Certain revisions have been effectuated with regard to an 
obligation placed on VA for providing assistance in 
development of evidence, and in other areas.  Some 
development has been undertaken herein.  The veteran has 
provided additional medical and lay documentation, and has 
otherwise indicated that he is aware of what is required in 
the way of evidence and that nothing further is known to 
exist which would benefit his claim.  The Board is satisfied 
that adequate development has taken place and there is a 
sound evidentiary basis for resolution of this issue at 
present without detriment to the due process rights of the 
veteran.

Criteria

When a veteran seeks to reopen a final decision, the VA must 
determine whether new and material evidence has been received 
under 38 U.S.C.A. § 5108 and 38 C.F.R. § 3.156(a).  "New and 
material evidence" means evidence not previously submitted to 
the agency decision makers which bears directly and 
substantially on the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  See 38 
C.F.R. § 3.156.

The reopening standard calls for judgments as to whether new 
evidence (1) bears directly or substantially on the specific 
matter, and (2) is so significant that it must be considered 
to fairly decide the merits of the claim.  See Fossie v. 
West, 12 Vet. App. 1 (1998).  Some evidence may well 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability 
and is, therefore, new and material.  See Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998).  If no new and material 
evidence is presented to reopen the claim, the prior denial 
remains final.  See 38 U.S.C.A. § 7105.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to disease so diagnosed when the 
evidence warrants direct service connection.  See 38 C.F.R. § 
3.303(d).

The Board has the responsibility to assess the credibility 
and weight to be given to the competent medical evidence of 
record.  See Hayes v. Brown, 5 Vet. App. 60, 69 (1993); Wood 
v. Derwinski, 1 Vet. App. 190, 192-93 (1992); see also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

It is also noted that in this as in any other case, it 
remains the duty of the Board as the fact finder to determine 
credibility in any number of other contexts, whether it has 
to do with testimony or other lay or other evidence.  See 
Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).  Lay 
individuals may not render medical conclusions, see Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); however, a lay 
statement may be made which relays the visible symptoms of a 
disease or disability or the facts of observed situations or 
circumstances, see Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991), after which a decision must be made as to the 
credibility thereof in the context of probative medical 
evidence, see Rowell v. Principi, 4 Vet. App. 9, 19 (1993).  
In any event, the Board has the duty to assess the 
credibility and weight to be given the evidence.

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993); see also 
Sanden v. Derwinski, 2 Vet. App. 97, 100 (1992);

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify." (citations omitted).

The Court has held that the Board is prohibited from reaching 
its own unsubstantiated medical conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  

And when the medical evidence is inadequate, the VA must 
supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



Analysis: New and Material

At the time of the 1971 RO decision, of record were service 
records and limited post-service medical evidence.  

Since the 1971 RO decision, there has been additional 
evidence received from numerous private, VA and military 
physicians.  These reflect that the veteran has serious back 
problems; some of the opiners indicate that these back 
problems are thought to be attributable to in-service injury.  
There are also lay statements regarding the injury and his 
multiple and ongoing back problems since then.  

When the veteran seeks to reopen a final decision based on 
new and material evidence, the first step is to determine 
whether new and material evidence has been received under 38 
C.F.R. § 3.156(a).  Secondly, if new and material evidence 
has been presented, then immediately upon reopening the 
veteran's claim, the VA must determine whether the duty to 
assist the veteran with the development of evidence and 
notify him of the evidence required to substantiate his claim 
has been met.  Third, if the duty to assist and notify has 
been satisfied, then the merits of the claim may be 
evaluated.

New and material evidence means evidence not previously 
submitted to agency decision makers that bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156.

In this case, the post-1971 informationod is clearly new.  
And because it goes directly to the essential element of the 
claim, it is clearly so significant that it must be 
considered.

The question of what constitutes new and material evidence 
requires referral only to the most recent final disallowance 
of a claim.  See Evans v. Brown, 9 Vet. App. 273, 284 (1996).  
The evidence received subsequent to the last final decision 
is presumed credible for the purposes of reopening the 
appellant's claim unless it is inherently false or untrue, or 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See also 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).  The 
private physician's opinion clearly qualifies in that regard.

Thus, without entering any discussion of substantive veracity 
as may relate to the merits of the case on this issue, the 
recent evidence is presumed to be credible for purposes of 
reopening the claim.  New and material evidence having been 
submitted, the claim is reopened.  

Service Connection
Factual Background 

The veteran's service medical records show several instances 
of back complaints .  He fell over backwards on a mat in 
March 1964 and was diagnosed as having muscle strain.  He was 
seen again in September 1964 with a history of having hurt 
his back 6 months before.  X-rays were said to be negative.

Private chiropractic treatment records from various occasions 
in 1971 refer to his having pain on percussion in the D2/D-7 
area, tenderness in and spasticity of the right and left 
trapezius muscles, and pain on palpation in the lumbosacral 
region.  The veteran said that he had hurt his back lifting 
the hood on a wrecked car in April 1971; he had also injured 
his low back in 1970 when pushing a car.  He gave a history 
of also having hurt his back in 1964 or so while in service.  

On VA examination in August 1971, the veteran complained of 
sensitivity and pain in the area of upper spine and lower 
spine.  He said that he had fallen on a mat during exercise 
in 1964, and again hurt his back in Germany in 1966 when he 
slipped on the ice and fell on his back.  He said he had had 
low back stiffness and pain since then.  X-rays were normal. 

A report of a private examination in February 1986 reveals 
that the veteran was primarily complaining about his right 
leg.  He said that he had had trauma to his cervical and 
lumbar spine in 1966.  

On VA examination in 1995, the veteran gave a history of low 
back problems to include pain, stiffness and limited movement 
of upper and lower back, all of which had deteriorated over 
time.  On examination, it was noted that he had a history of 
having hurt his upper back while doing exercises in service 
in 1964; and that in 1966, in German y, while working with or 
in a truck in winter, during an icy period, he injured his 
lower back since which he had had complaints.  Clinical 
findings are of record.  The examiner concluded that he had 
chronic neck pain due to segment degeneration at C-5/C-6 and 
C-6/C-7; mechanical back pain and minimal S-shaped scoliosis.

CER, who served with the veteran in the Army, provided a 
written statement dated in May 1996.  In substance, he stated 
that he had been with the veteran at the same time in a given 
unit in Germany; that in the winter of 1966, the veteran had 
left in a military vehicle on a routine guard run to take the 
German guards to the town and retrieve the returning guards.  
He recalled that when he returned much later than 
anticipated, the veteran had told Mr. R that he had had an 
accident on the trip down the mountain; that the roads had 
been extremely icy and the truck went off the road and hit a 
tree.  The vehicle hit the tree squarely with its front 
bumper so no formal accident report was filed, but the 
veteran had complained of back pain following that severe 
jolt at the time of the impact.  He had also complained of 
back pain and headaches for a period following the accident.

The veteran subsequently submitted a written statement, dated 
in November 1997, from RW, one of the German guards who had 
been in the truck at the time of the accident.  The official 
translation of the document reflected that they had been in 
the truck when it left the road, spun around and hit a tree.

Clinical evaluation in July 1999 is reported.  Cervical spine 
series showed moderate degenerative changes with posterior 
spurring at C-5/C-6 with narrowing of the neural foraminal 
regions, bilaterally.

A statement, dated in January 2001, was received in German 
(and translated, report of which is in the file) from JS, who 
had witnessed the car accident involving an American truck 
which went into a skid while negotiating a right curve on the 
icy road; it spun out of control and hit a tree before 
sliding back into the road.  He recalled that there had been 
two men plus a driver in the truck, and that one of those men 
who seemed to be unconscious on the ground at the time, was 
the veteran.  At the time he approached him on the ground, 
the veteran had gotten up and said that he was fine, so the 
affiant continued on his way and the veteran got back in the 
truck and went back to the village.  

On comprehensive neurological examination undertaken for VA 
at a facility associated with the Landstuhl Regional Medical 
Center (LRMC) in Germany in February 2001, the veteran 
reported having had back problems for years, ever since an 
injury in 1966.  He described the motor vehicle accident at 
that time and then having had a fall on his head.  
Specialized testing including magnetic resonance imaging 
(MRI) of the lumbar spine showed posterior broadbased disc 
bulge which effaced the anterior subarachnoid space.  This 
caused mild bilateral neural foraminal narrowing.  There were 
similar findings in the cervical area.  

A summary of private treatment records, dated in November 
2001, reflected disc prolapses in the cervical and lumbar 
intervertebral areas in October 2001. 

An additional statement was received from the neurologist 
associated with LRMC, dated in August 2003, to the effect 
that the veteran had several complaints, and his history 
suggested that the majority of his back pain was a direct 
result of his 1966 back injuries.  It was felt that it was 
possible that his injuries accelerated or initiated his 
current problems (such) as his L-3/L-4 broadbased disc bulge.  
He was noted to now be extremely limited in his activities as 
a result of the initial back injuries in 1966.  

A statement was received from FH, dated in June 2004, stating 
that having known the veteran at the school in Germany where 
they had taught for about 12 years, and being his next door 
neighbor, those few times when he was away from work were 
usually due to his back.  The affiant reported that the 
veteran was unable to do much physical work because of his 
back.  The affiant further said that the veteran had always 
reported that the back problems were a result of an incident 
or incidents while he was in the Army.

The veteran's wife provided a written statement, dated in 
2004, to the effect that she had been married to him for 30 
years; that he was long troubled by back pain and sought care 
at a VA facility in 1970 or so; and that he had been seen by 
a variety of physicians during the years for his back 
problems.  The veteran had always told her that the original 
back problem was a result of an in-service accident.

The veteran and his wife testified before a Veterans Law 
Judge at the RO in July 2004; a transcript is of record.


Analysis

From the outset, the Board finds the veteran's testimony to 
be entirely credible, as is his wife's.  Furthermore, he had 
provided an impressive group of lay statements, including 
from persons who witnessed the in-service truck accident.  He 
has been treated for back problems ever since service.  And 
there is a substantial evidentiary basis for finding that his 
credible history as to the nature of his alleged injuries are 
consistent with his current problems.  More particularly, 
there is expert medical opinion by a neurological specialist 
that opines exactly such a relationship.  

Accordingly, resolving all doubt in his favor, service 
connection is in order for a chronic mid to low back 
disorder, characterized as lumbosacral spinal column syndrome 
with pre-sacral intervertebral disc damage, root irritation, 
S-1 on the right, as being the result of inservice injury.


ORDER

New and material evidence has been submitted to reopen the 
veteran's claim for entitlement to service connection for a 
mid to low back disorder.

Service connection for a chronic mid to low back disorder is 
granted. 


	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



